225 S.W.3d 207 (2005)
BAYER CORPORATION, Appellant,
v.
Miguel VALVERDE, Appellee.
No. 08-05-00059-CV.
Court of Appeals of Texas, El Paso.
December 15, 2005.
Katherine D. Mackillop, Houston, for Appellant.
Charles S. Siegel, Waters & Kraus, LLP, Dallas, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
ANN CRAWFORD McCLURE, Justice.
Pending before the Court is an agreed motion for reversal and remand for entry of judgment consistent with the parties' settlement agreement. The parties have settled all matters in controversy. By their motion, the parties have agreed that the underlying judgment should be reversed and the cause should be remanded for entry of a take-nothing judgment. Pursuant to TEX.R.APP.P. 42.1(a)(2)(B), we grant the agreed motion, reverse the trial court's judgment, and remand the cause to the trial court for rendition of a take-nothing judgment. The motion does not specify that the parties have reached an agreement regarding costs. Accordingly, *208 costs are taxed against Appellant. See TEX.R.APP.P. 42.1(d).
CHEW, J., not participating.